DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 07/07/2021.    
 Claims 7 and 17 are cancelled. 
Claims 1-6, 8-16 and 18-19 are pending in the Application with independent Claims 1 and 11.
Continuity/ priority Information
The present Application 16691003, filed 11/21/2019 claims foreign priority to   REPUBLIC OF KOREA, Application 10-2018-0147439, filed 11/26/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments in the Amendment/ Remarks filed on 07/07/2021, with respect to the rejection of Claims 1-6, 8-16 and 18-19 under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (U.S. Pub. No.  20160268007) have been fully considered but they are not persuasive, as set forth in the present office action. 
The Claims, as currently amended, recite limitations that are indefinite under 35 U.S.C. 112(b), second paragraph, as described below.  

Applicant further asserts that, Jones receives an indication of mode of operation, sets the MBIST device to the desired mode of operation, and then tests the memory via a first access port (first path) or a second access port (second pass) that does not include the above-emphasized features of amended Claim 1.
In response to Applicant arguments, and in light of the 112(b), second paragraph Claim Rejections, as best understood, Jones discloses FIG. 4, a system 400 implementing an MBIST device 404 for an ECC-protected memory 402. In Par. [0044], As shown in FIG. 4, the second communication path comprises a communication path 432 for communicating data between the second access port 420-2 and the ECC logic 410 and a communication path 434 for communication data between the ECC logic 410 and the memory 402. During testing, in a first mode of operation of the device 404, the device 404 is configured to test the memory 402 by using the first access port 420-1 and communicating via the first path 430-1, while, in a second mode of operation, the device 404 is configured to test the memory 402 by using the second access port 420-2 and communicating via the second path 430-2.
Clearly, during testing, in a second mode of operation, the device 404 is configured to test the memory 402 by using the ECC logic 410. As indicated, by the 112(b), second paragraph rejection, it is unclear whether the ECC is a RAM or associated with a RAM, i.e. whether the EEC is configured to test the RAM. The Claims 
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 1 and 11 and applicable dependent, “an error correction code (ECC) module corresponding to a RAM” is indefinite. It is unclear whether the ECC is a RAM or associated with a RAM. The specification merely repeats the Claim language, i.e. performing a test on an ECC module corresponding to a RAM operating in conjunction with each corresponding core. 
Claims 1 and 11, “whether an OR input on a predetermined value is performed” is indefinite. It is unclear the association with “OR input” test on a predetermined value based on error in the test bit input port.
The limitation “checking whether one bit of input data that is input through the input port is flipped and input” Is indefinite. It is unclear how one bit of input data is flipped based on error in the input port. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (U.S. Pub. No.  20160268007) Pub. Date: Sep.15, 2016.
Regarding independent Claims 1 and 11, Jones discloses systems and methods for performing memory built-in self-test on error correction code protected memories, comprising:
testing an error correction code (ECC) module corresponding to a RAM operating by the second core;
[0041] FIG. 4 is a diagram illustrating a system 400 implementing an MBIST device 404 for an ECC-protected memory 402. 

When the IC logic executes a read transaction, (n+p.sub.n) bits are read from the memory 402 to the ECC logic 410 and then the ECC logic 410 translates the read (n+p.sub.n) bits into the logical data of width n which is then provided to the IC logic. Depending on the specific ECC algorithm used by the ECC logic 410 such parity bits "p.sub.n" may enable the ECC logic 410 to correct one or more bit errors in the data word that was read by the IC logic from the memory 402, as well as detect two or more bit errors. 
an operation of a core of a plurality of un tested cores;  
[0051] In an embodiment, the MBIST device 404 may be configured to test multiple ECC-protected memories, where each memory is tested as described for a single memory example of FIG. 4. This situation is shown in FIG. 5 providing a diagram illustrating a system 500 implementing an MBIST device 504 for multiple ECC-protected memories, according to an embodiment of the present disclosure. FIG. 5 illustrates an example comprising three ECC-protected memories 502-X, 502-Y, and 502-Z, however a system comprising any number of such memories is within the scope of the present 
[0049] In an embodiment, the MBIST device 404 may further include a controller 440 for controlling the mode of operation of the device 404 (i.e. configured to switch the mode of operation between at least a first and a second mode). The controller 440 may be configured to switch mode of operation of the device 404 based on various factors.  

Regarding independent Claim 11, Jones discloses a powertrain controller comprising an error correction code (ECC) module;  [0049] In an embodiment, the MBIST device 404 may further include a controller 440 for controlling the mode of operation of the device 404 (i.e. configured to switch the mode of operation between at least a first and a second mode). The controller 440 may be configured to switch mode of operation of the device 404 based on various factors.
 a controller configured to test an ECC module corresponding to a RAM;  
[0049] In an embodiment, the controller 440 may be configured to ensure that the device 404 enters the second mode of operation to test the memory 402 in response to receiving an instruction to do so. Such an instruction may be provided to the controller 440 in a form of e.g. user input, e.g. provided via a user interface that may be included with the controller 440, or be provided from some further system or a device, e.g. from a sensor device, thus triggering system/application level testing of the ECC-protected memory 402.
[0051] In an embodiment, the MBIST device 404 may be configured to test multiple ECC-protected memories, where each memory is tested as described for a 
a memory configured to store a program or algorithm;  
[0042] The ECC protection to the memory 402 is provided by an ECC logic 410. To that end, when the system 400 operates in mission mode, an IC logic (not shown in FIG. 4, but shown in the example of FIG. 6) may issue commands to write and read n-bit data words to the memory 402. When the IC logic writes an n-bit data word to the memory 402, the ECC logic 410 receives the n-bit data word from the IC logic and encodes "p.sub.n" parity bits that are concatenated onto the n-bit data word, resulting in a data value of width "n+p.sub.n", which data value of width "n+p.sub.n" is then what is physically written in the memory 402.

Regarding Claims 2-4, 15-16, Jones discloses testing the ECC module to detect an error
 [0033] FIG. 3 is a diagram illustrating a system 300 implementing an MBIST for testing of an ECC-protected memory.
[0034] Unlike the memory 202 shown in FIG. 2, the memory 302 is an ECC-protected memory because the system 300 includes an ECC logic 310 configured to 
Depending on the specific ECC algorithm used by the ECC logic 310 and as it well-known in the art, the parity bits "p.sub.n" may enable the ECC logic 310 to correct one or more bit errors in the data word that was read from the memory 302, as well as detect two or more bit errors.

Regarding Claims 5-6, 12-14, Jones discloses testing the ECC module corresponding to a RAM; [0063] FIG. 7 is a flow diagram 700 of method steps for controlling an MBIST device, according to one embodiment of the present disclosure. The method steps of FIG. 7 may be used by an MBIST controller (i.e. a controller of an MBIST device) such as e.g. the controller 440 of the MBIST device 604 or an analogous controller of the MBIST devices 504 or 604 (those controllers not shown in FIGS. 5 and 6). The method may begin with an optional step 702 where the MBIST controller may receive an indication of mode of operation for the MBIST device. Such indication could e.g. comprise user input indicating desired mode of operation. In step 704, the MBIST controller may set the MBIST device to the desired mode of operation, e.g. by activating the access port of the MBIST device to be used in that mode of operation (and, possibly, deactivating the access port(s) not used in that mode of operation). The method may then proceed either to step 706 or step 708, where step 706 illustrates the MBIST controller ensuring that the MBIST device tests one or more embedded memories via a first access port as described herein and, therefore, a first path, and step 708 illustrates the MBIST controller ensuring that the MBIST device tests one or 

Regarding Claim 8-10, 18, 19, Jones discloses ECC module corresponding to RAM operating
[0032] Memory systems that require increased reliability often employ ECC logic that can apply various ECC algorithms to detect and, possibly, correct errors in reading and/or writing data to the memory, thereby advantageously adding error tolerance to the system. While such ECC-protected memories may be very advantageous in numerous settings, presence of the ECC logic limits the usability of the MBIST devices in the form as they are currently included in on memory chips, in particular in system and application level test stages. The differences associated with use of an MBIST device to test a memory without an ECC protection and an ECC-protected memory may be explained by comparing FIGS. 2 and 3.
[0040] Embodiments of the present disclosure allow reducing or eliminating at least some of the problems described above. In particular, embodiments of the present disclosure are based on an insight that an MBIST device used for direct testing of memories during an IC manufacturing test stage and, therefore, already present on a semiconductor chip that contains the memories to be tested, may be re-configured to also be able to test the same memories used in combination with their ECC protection logic. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: July 23, 2021
Final Rejection 20210722
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov